Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate all of the first insulation device, second insulation device, and common insulation device.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

First insulation device, second insulation device in claim 1 having structural recitation in PG-PUB para [0040];
Comparison determination unit in claim 1 having structural recitation in PG-PUB para [0011, 0051, 0056];
Data acquisition unit in claim 7 having structural recitation in PG-PUB para [0051];
Imaging device in claim 9 having structural recitation in PG-PUB para [0037, 48].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 4 recites “serial data output…”, line 10 recites “serial data transmitted…”, line 16 recites “the serial data output…”, line 17 recites “the serial data fed back…”; 
Claim 2 line 3 recites “the same serial data …”;
It is clear that serial data output in line 16 refers back to “serial data output” in line 1, however, it is unclear what serial data in line 16 and line 17 refers back to. Based on the disclosure, Applicant is advised to use a different term to refer the serial data that feed back to the secondary circuit for clarity (for example, feedback serial data) for claim 1 and its depending claims.
Claim 6 recites “wherein the first insulation device and the second insulation device are the same insulation device”, it is unclear if “the same insulation device” is 

Claim 1 recites the limitation “the serial data transmitted…”, “the serial data fed back…”;
Claim 6 recites the limitation “the same insulation device”;
Claim 7, 8 recites the limitation "the acquired serial data".  There is insufficient antecedent basis for this limitation in the claim. 

Depending claims inherits those defects.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagishima (US Patent Application No.2012/0212251 A1).
Regarding claim 1, Yanagishima teaches a medical device (signal transmission device for use in medical equipment [0005]) comprising a first data transmission path (see solid arrow in annotated Fig.1 below) that includes a first insulation device (including input signal transmission unit 206 and feedback signal transmission unit 210 Fig.1 [0200] which includes transformer 226, 228, 234 Fig.2) connecting a secondary circuit (input side circuit 200A Fig.1) and a patient circuit (output side circuit 200B Fig.1) such that serial data output from the secondary circuit is transmitted to the patient circuit (Fig.1 [0198]) while maintaining electrical insulation between the secondary circuit and the patient circuit (by using transformer [0199] Fig.1,2);
A second data transmission path (see dotted arrow in annotated Fig.1 below) that includes a second insulation (including input signal transmission unit 206 and feedback signal transmission unit 210 Fig.1 [0200] which includes transformer 226, 228, 234 Fig.2) device connecting the second secondary circuit (200A) and the patient circuit (200B) such that the serial data transmitted from the secondary circuit is fed back to the secondary circuit while maintaining electrical insulation between the secondary circuit and the patient circuit (by using transformer [0199] Fig.1,2); and 
A comparison determination unit (including comparison circuit 212 in Fig.1 or 238 in Fig.2) that is provided in the secondary circuit (200A) and compares the serial data output from the secondary circuit with the serial data fed back to the secondary circuit (comparison circuit compares control input signal Sin to feedback signal Sf [0203-0207]).


    PNG
    media_image1.png
    409
    647
    media_image1.png
    Greyscale

Annotated Fig.1
Regarding claim 2, Yanagishima teaches wherein the patient circuit (200B) includes a plurality of processors (input signal restoration circuit can be constituted of different type of flip-flop [0211] which consist of plurality of transistors/resistors, which process electrical data) which receives the same serial data as the serial data transmitted from the secondary circuit via the first data transmission path (see annotated fig.1 above).
Regarding claim 3, Yanagishima teaches the first data transmission path is compliant with Inter-Integrated Circuit Standard (first data transmission path shown above in annotated Fig.1, Yanagishima’s circuit can be constituted of electrical components that compatible with I2C standard, thus the first data transmission path is capable of compliant with inter-integrated circuit standard).
Regarding claim 6, Yanagishima teaches wherein the first insulation device and the second insulation device are the same insulation device (interpreted as a single unit in view of 112b rejection of limitation above, the single unit is shown in annotated Fig.2 below); and 
Wherein the first data transmission path and the second data transmission path include a common insulation device (see annotated Fig.2 below).

    PNG
    media_image2.png
    443
    567
    media_image2.png
    Greyscale

Annotated Fig.2

Regarding claim 7, Yanagishima teaches a data acquisition unit that acquires the serial data transmitted from the secondary circuit to the patient circuit via the first data transmission path (see Fig.1 input terminal 201 inputs control input signal Sin which is being transmitted from the circuit 200A to circuit 200B) and output the acquired serial data to the comparison determination unit (Fig.1 shows control input signal Sin is being transmitted to logical comparison circuit 212).

Allowable Subject Matter
Claims 4, 5, 8, 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner' s statement of reasons for allowance: 
The inventive feature of depending claim 4 recites “wherein the plurality of processors include a serial/parallel converter”;
The inventive feature of depending claim 5 recites “wherein the plurality of processors includes an analog-to-digital converter”;
The inventive feature of depending claim 8 recites “wherein the data acquisition unit…acquires via the second data transmission path, the serial data transmitted from the secondary circuit to the patient circuit via the first data transmission path (serial data output), and outputs the acquired serial data (feedback serial data) to the comparison determination unit.”
The inventive feature of depending claim 9 recites “an imaging device that captures an image of a subject and outputs an image signal; and an image processing device to which the imaging device is detachably connected and which processes the 


Yanagishima (US 20120212251A1) teaches signal transmission circuit device using insulation device between input and output circuit in a feedback loop, however does not teach nor suggest:
“wherein the plurality of processors include a serial/parallel converter” of claim 4;
“wherein the plurality of processors includes an analog-to-digital converter” of claim 5;
 “wherein the data acquisition unit…acquires via the second data transmission path, the serial data transmitted from the secondary circuit to the patient circuit via the first data transmission path (serial data output), and outputs the acquired serial data (feedback serial data) to the comparison determination unit” of claim 8; 
“an imaging device that captures an image of a subject and outputs an image signal; and an image processing device to which the imaging device is detachably connected and which processes the image signal from the imaging device, wherein the imaging device includes a first patient circuit unit that constitutes a part of the patient circuit, and wherein the image processing device includes a second patient circuit unit that constitutes a part of the patient circuit and is electrically connected to the first 

Fujimoto (US 20120178992 A1) teaches endoscopic image processing apparatus using insolation device between patient circuit and secondary circuit, however does not teach nor suggest:
“wherein the plurality of processors include a serial/parallel converter” of claim 4;
“wherein the plurality of processors includes an analog-to-digital converter” of claim 5;
 “wherein the data acquisition unit…acquires via the second data transmission path, the serial data transmitted from the secondary circuit to the patient circuit via the first data transmission path (serial data output), and outputs the acquired serial data (feedback serial data) to the comparison determination unit” of claim 8; 
“an imaging device that captures an image of a subject and outputs an image signal; and an image processing device to which the imaging device is detachably connected and which processes the image signal from the imaging device, wherein the imaging device includes a first patient circuit unit that constitutes a part of the patient circuit, and wherein the image processing device includes a second patient circuit unit that constitutes a part of the patient circuit and is electrically connected to the first patient circuit unit when the imaging device is connected to the image processing device, and the secondary circuit” of claim 9.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure: all references cited on the attached PTO-892 Notice of
References Cited excluding the above relied upon references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MINQIAO HUANG/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795